Title: Abigail Adams to John Quincy Adams, 11 November 1796
From: Adams, Abigail
To: Adams, John Quincy


          
            my Dear Son
            Quincy Nov’br 11th 1796
          
          I have to acknowledg the receipt of two kind Letters from You Since I wrote You last, No 21 from the Hague June 30. and No 22 July 25. for both of them accept my Cordial Thanks. Letters from either of my sons, give me a flow of spirits for a week, and a Durable gratification in the perusal of them, as they contain judicious reflections and observations which would do honour to the most experienced Statesmen, not only in the partial mind of a fond Parent, but are so esteemed by disinterested judges.
          Before this reaches You, the Solemn News of the Presidents declaration to retire from the publick service together with his Excellent address to the people, will no Doubt be communicated to you by some earlier opportunity. Words cannot do justice to this last Legacy. Where shall we look What Page of History can shew us a Character like Washingtons
          
            “Who has made fair Plenty through the Land increase
            Given Fame in War, and happiness in Peace”
          
          God Almighty bless him in this world and the next.
          You quite mistook my meaning, when I observed to You, “That if two Events Should take place, You must not expect promotion.[”] by the first I meant the Resignation of the President. the other was, that his successor might be one who would feel a Delicacy on account of your Personal Connection with him. but the President has not left this Subject to embarress his Successor, should he be the person contemplated, and whilst I consider it as the reward of Merrit I feel myself indebted to his Paternal care.
          
            “If to me Sons are given
            Such as in fondness, parents ask of Heaven”
          
          
          I rejoice that they are found worthy of the Confidence of their Country, and hope that they will ever prove Some of its firmest pillars and Supporters.
          I wrote to you upon My first hearing of your appointment to Portugal, and in My Zeal for your Welfare, I fear I might mix more warmth of expression, than on maturer reflection I ought to have Done. What ever I wrote was well intended. my fear arose from the Youth and inexperience of the Lady with whom you was about to connect yourself, least she should contract Tastes and Sentiments altogether Anti American, least the Stile and Manners of a court Should make too Deep an impression upon a Youthfull Mind, to realish the Republican Manners of an American
          Your experience will I hope gaurd you against those evils, and impress them upon her mind. I think you ought not to go to Portugal alone. Your Brother means to return to us. You whose chief delight is in Domestick Life, must feel yourself in a Desert without a companion. as you have fixd, and I trust wisely, I advise you to marry the Lady before you go to Portugal. Give my Love to her and tell her I consider her already as my Daughter, and as she made England delightfull to you, I hope she will, every other Country.
          As your return to America will be postponed, I shall not say any thing upon the intimation you gave of setling at the Southard. The Lady it is who is to forsake Father and Mother, and follow the fortunes of her Husband, but this must be the Subject of a future Letter.
          I inclose to you a News paper all the Arts of the Jacobins are in practise at the approaching Election, united with the Pride of the old Dominion and foreign influence. you will see in the paper which I have inclosed to Thomas, Adets Letter. You will mark the period at which it appears the people are not insensible to this movement. the News papers inform us that the most active measures are taking by the Democratic Societies to ensure success to their Candidate, by circulating Hand Bill containing libels on mr Adams. Gate post, Doors of Houses & posts are coverd through the Country, a right Gallic measure. Men are hired to ride through the Country with Bags of these Hand Bills. I do not however learn that they contain any thing but to represent him as attach’d to Monarchy to Tittles &c that he is Enemical to the Rights of the people, all of which these very engines of Mischief know to be false.
          they have Dropt all Candidates but the Vice President & mr

Jefferson, who on the other side has his Principles and pratises throughly Desected. inclosed is a paper which will give you some Idea of the subject, but who the writer is, is unknown both to your Father and to me.
          You will readily suppose that a fiery ordeal is prepareing.
          Our Friends here are all well and desired to be affectionatly rememberd to you. I am my Dear Son your / Ever affectionate Mother
          
            A Adams
          
        